Citation Nr: 0433031	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-10 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
systemic lupus erythematosus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran had active service from September 1963 to 
December 1964

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In March 2004, the Board received additional medical evidence 
from the veteran's authorized service representative.  The 
newly obtained evidence was unaccompanied by a waiver of the 
RO's right to initial review of this evidence.  Nevertheless, 
in light of the Board's determination that new and material 
evidence has been submitted to reopen the previously 
disallowed claim, a referral to the RO to cure the procedural 
defect is unnecessary.  See Board of Veterans' Appeals:  
Obtaining Evidence and Curing Procedural Defects, 69 Fed. 
Reg. 53,807 (September 3, 2004) (to be codified at 38 C.F.R. 
§§ 19.9, 20.1304(c)).  


FINDINGS OF FACT

1.  In a March 1984 decision, the Board denied service 
connection for lupus erythematosus. 

2.  By an unappealed November 2001 rating decision, the RO 
declined to reopen the previously disallowed claim for 
service connection of lupus. 

3.  Some evidence submitted subsequent to the November 2001 
RO rating decision is new and material as it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  





CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
of entitlement to service connection for systemic lupus 
erythematosus is reopened.  U.S.C.A.            § 7105(c) 
(West 1991); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2001); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
light of the Board's decision to reopen the veteran's claim 
based on the submission of new and material evidence, the 
notification requirements under the VCAA are deemed fully 
satisfied.  

The law provides that if a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002).  The definition 
of "new and material evidence" was revised in August 2001.  
New evidence is currently defined as existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. 
§ 3.156 (2002).  Material evidence is currently defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  Further, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
This change in the law pertains to claims filed on or after 
August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  In the instant appeal, the veteran's application 
to reopen his claim was initiated in January 2002.  Thus, the 
new definition of "new and material evidence" is applicable 
to the veteran's claim.  

A review of the claims file revealed that the veteran's 
original claim for service connection of lupus erythematosus 
was denied by the Board in a March 1984 decision.  The 
veteran could not appeal the Board's decision to the United 
States Court of appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals), as the Court 
did not exist prior to 1988.  The decision was not otherwise 
challenged.  Accordingly, the Board's March 1984 decision is 
final. 
In a November 2001 rating decision, the RO declined to reopen 
the previously disallowed claim for service connection of 
lupus.  In a letter dated in November 2001, the RO advised 
the veteran of the denial and notified the veteran of his 
appellate rights, but he did not appeal the decision and it 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2001).  The veteran initiated the instant 
claim in January 2002.  In an April 2002 decision, the RO 
again declined to reopen the claim.  The veteran perfected an 
appeal of the April 2002 decision to the Board.

Evidence associated with the claims file prior to the RO's 
November 2001 decision follows.  

The service medical records noted no complaints of or 
findings of lupus erythematosus during service.  Records 
dated in 1964 showed that the veteran was treated for 
nonspecific urethritis, epididymis prostatitis, dysuria, 
sores, painful legs, and congenital pes planus.  

Private medical records dated from September 1966 to May 1979 
(including records from Tampa General Hospital) noted various 
impressions of bladder neck contracture, prostatitis, benign 
prostatic hypertrophy, pheochromocytoma, etc.  A September 
1971 report from Dr. G.D. noted that the veteran reported 
that he had a long history of recurrent bouts of chills and 
fever and dark urine for the past five or six years.  The 
veteran reported that for ten years, he had had some type of 
rash on his face that appeared to be a butterfly type shape.  
The physical examination revealed an erythematous butterfly 
rash over the veteran's face and bridge of his nose.  Dr. 
G.D. diagnosed the following:  fever of unknown etiology with 
chills and possible hemoglobinuria; no evidence of 
significant renal or genitourinary tract infection; and 
possible collagen disease of unknown etiology.  Another 
September 1971 report noted that the veteran reported a 
history of recurrent bouts of fever and chills for "at 
least" the past ten to twelve years.  The veteran indicated 
that the fever and chills were associated with cold sweating 
and breaking out in a rash over his face and the bridge of 
his nose, sometime precipitated by sunlight.

A medical examination report from the Michigan Department of 
Social Services dated in August 1980 showed that the veteran 
reported that he had had lupus since childhood and that the 
disease was currently affecting his back and kidneys.  The 
physician noted diagnoses of "sun exposed rash-apparent 
lupus" and arthritis of the lumbar spine.  

Private medical records dated from August 1980 to November 
1980 showed that there was debate among some physicians as to 
whether the veteran had systemic lupus erythematosus.  The 
veteran himself reported that he was diagnosed with this 
disease in 1974.   

A January 1981 VA examination report noted diagnoses of 
severe seborrheic dermatitis and lupus erythematosus, not 
found. 

A January 1981 letter from Dr. E.J.B. noted that the veteran 
had a history of systemic lupus erythematosus and that the 
veteran was currently being treated for polyarthralgia and 
lupus nephritis.  

Private medical records dated from March 1981 to October 1981 
from Traverse City Osteopathic Hospital noted impressions of 
systemic lupus erythematosus by history in March 1981 and 
systemic lupus erythematosus in November 1981. 

An August 1982 VA examination report noted that lupus 
erythematosus was not found at that time.  

The March 1983 decision shows that the Board denied service 
connection for lupus erythematosus on the following bases:  
the service medical records were devoid of any definitive 
findings showing the presence of lupus erythematosus; and 
lupus erythematosus was first clinically evidenced in January 
1971, several years after the veteran's separation from 
service.

Records from the Social Security Administration dated from 
April 1980 to July 1984 showed that the veteran was awarded 
disability benefits in part due to the veteran's "well-
established" systemic lupus erythematosus.

The November 2001 rating decision shows that the RO decided 
that the evidence submitted essentially duplicated evidence 
that was previously considered and was merely cumulative or 
redundant.  The RO found that the evidence did not show that 
the veteran received treatment for lupus during service or 
within one year of service.  Rather, the RO found that the 
evidence was cumulative of evidence in the file at the time 
of the prior decision that showed the status of the disease 
more than 15 years following active service.  

Evidence associated with the claims file after the RO's 
November 2001 decision follows.  

Private medical records dated from April 1984 to August 2001 
(including records from Munson Health Care, Elk Rapids Family 
Practice, Kalkaska Memorial Health Center, Grand Traverse 
Heart Associates) noted diagnoses of systemic lupus 
erythematosus.  

In a December 2001 letter, Dr. J.O.L. reported that he had 
treated the veteran for the last 20 years.  Dr. J.O.L. noted 
that the veteran was diagnosed with systemic lupus 
erythematosus and in those 20 years of treatment, the disease 
had affected the veteran's skin, multiple joints, lungs, 
liver, and kidneys.  

A VA treatment record dated in May 2002 noted treatment for 
various medical problems.

In an August 2002 letter, Dr. J.O.L. noted that he reviewed 
the Board's March 1984 decision.  Dr. J.O.L. indicated that 
based on the findings noted in the decision, he believed that 
the veteran had systemic lupus erythematosus during service 
but it was not diagnosed at that time.  

In a December 2003 letter, Dr. J.O.L. reported that he 
reviewed the veteran's medical records from 1964.  Dr. J.O.L. 
essentially maintained that the clinical findings noted in 
these records were compatible with an early systemic lupus 
syndrome that was not diagnosed at that time.  

The Board finds that the private medical records submitted 
after the November 2001 rating decision as well as the May 
2002 VA treatment record are not new and material as they do 
not raise a reasonable possibility of substantiating the 
claim.  The private medical records and VA treatment record, 
which note diagnoses of systemic lupus erythematosus, are 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim.

The Board, however, does find that Dr. J.O.L.'s letters 
constitute new and material evidence as they relate to an 
unestablished fact that the disease had its onset during 
service or that the disease was aggravated during service-
thereby raising a reasonable possibility of substantiating 
the claim.  A basis for the Board's March 1984 denial was 
that the service medical records were devoid of any 
definitive findings showing the presence of lupus 
erythematosus during service.  The RO similarly noted that 
there was no evidence of treatment for the disease during 
service in November 2001.  It is Dr. J.O.L.'s opinion, 
however, that 
the clinical findings noted in service medical records dated 
in 1964 are consistent with early systemic lupus syndrome.  
Unfortunately, Dr. J.O.L. does not specifically correlate 
which clinical findings noted in the 1964 records were 
evidence of  systemic lupus erythematosus.  Also, Dr. J.O.L. 
does not address statements from the veteran that place the 
onset of the disease prior to his entry into service.  The 
date of onset of the disease is a pertinent finding in 
evaluating whether the veteran is entitled to service 
connection of the disease on either a direct service 
incurrence basis or on a basis of aggravation of a disease 
that pre-existed service.  Thus, while Dr. J.O.L.'s letters 
are new and material, the opinion expressed therein is not 
competent to establish service connection for systemic lupus 
erythematosus.

Accordingly, having determined that new and material evidence 
has been submitted, the claim is reopened.  The Board, 
however, must develop the case for a VA examination and a 
medical opinion prior to considering the claim on the merits.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for systemic lupus 
erythematosus is reopened, and to this extent the claim is 
granted.


REMAND

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any systemic disease, to include systemic 
lupus erythematosus, that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  

The examiner is requested to review all 
pertinent records associated with the 
claims and offer an opinion as to the 
following:  Did the veteran have systemic 
lupus erythematosus during service?  

2.  Thereafter, the veteran's claim 
should be readjudicated on the merits 
with consideration of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 


The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



